DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Shimizu and Wu fail to teach or disclose the claim language, particularly in that they fail to disclose or suggest “assigning dimensions of logical pixels that are based on a magnitude and direction of the motion vector for each tile,” further stating that Shimizu discloses fixed dimensions of the luminance block, blue difference block, and red difference block, and consequently, fixed dimensions for the pixels because the blocks contain a fixed number of pixels.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Shimizu fails to produce “variable dimensions”, but rather produces “fixed” dimensions of pixels. The examiner notes that the term “variable dimensions” in regards to pixels of a frame are not claimed, nor are properties of these so called “variable dimension pixels” defined or described within the claim language. Therefore the examiner is assuming that applicant is describing adjusting a rendering resolution for each of the plurality of tiles, by which such a teaching is incorporated from Wu as described in col. 10 and 11, li. 39-67 and 1-10, respectively, wherein a relative size of a pixel in one lower resolution frame would be greater than one pixel of a relative pixel in a higher resolution reference frame for motion vector data, therefore producing an 
	Applicant further argues that Shimizu teaches the luminance block being an output to the motion compensating unit as well as outputting a motion vector, and thus the motion vector depends on the luminance block and does not teach that the dimensions of the luminance block depend on a magnitude and direction of a motion vector.
	In this case it is important to note that the portion which applicant cites is wherein reference block data is sent to a differencing unit in order to compare the target [current] block data with that which was output from the motion compensating unit. As such, this portion of the citation compares a block of the reference frame with that of the current target frame. Again, the incorporation of Wu is dismissed as Wu teaches that a current frame and reference frame may indeed have differing resolution, thus differences in block data [including their sizes, thus the difference in luminance as well as the changes in vector data due to change in resolution and pixel sizes] would thus be taken into consideration when differencing is done by the coding system.
	Finally, applicant argues that Shimizu fails to teach rendering the pixels of a logical pixel having dimension greater than one pixel using a first value, and fails to adjust a rendering resolution at all.
	The examiner notes that not only is “a first value” not defined, but the context of which this first value is being used at all takes the claim language dangerously close to indefinite matter. How is “a first value” supposed to be perceived or interpreted with regards to the one pixel? If a first value is being used by the pixel, in what manner or function is this value being used for the function of the claim? This was noted in the previous office action and is noted again here for future reference. Furthermore, applicant once again ignores the incorporation of Wu into Shimizu wherein pixels may have differing 
	With regards to Wu, applicant argues that “normalizing the number of motion vectors based on the resolution of each video frame is not the same as assigning dimensions of logical pixels based on a magnitude and direction of a motion vector for each tile.”
	The examiner notes that the normalization of motion vector data is only a portion of the scope described by Wu, and the incorporation of the teachings of Wu have been described as seen above. The examiner recommends further defining within the claim set how adjusting a resolution in the instant application would be different than taught by Wu, thus further defining the claim such that a broad teaching by Wu would no longer be valid. In other words, the claim language is believed to be incredibly broad, and as such this prior art may be used to teach said claim language.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 9, and 15, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 9 and 15 is/are maintained. Regarding claim(s) 2-8, 10-14 and 16-20 the claim(s) is/are dependent upon claim(s) 1, 9 and 15, respectively, and are still rejected under the same basis as claim(s) 1, 9 and 15 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440).

In regards to claim 1, Shimizu describes a system in which the motion processing of a current block is taken into consideration comprising taking its motion information retrieved via motion vector data including a magnitude and direction of movement as described in at least col. 1 and 2, li. 55-67 and 1-10. In a similar endeavor Wu describes as seen in at least col. 10 and 11, li. 39-67 and 1-10, respectively, that resolution between frames may change and thus in, for example, a lower resolution frame comparing to a higher resolution frame the dimension of a pixel would be larger [larger than one pixel size in the high resolution] and thus motion vector and other motion data would be changed, including the number of motion vectors, range of the intervals of pixel displacements, number of intervals, etc. may be varied. Thus, based on the variability of resolution of the image data, the respective resolution of pixel data would change as well. It would have been obvious to incorporate Wu’s teaching of variable resolution with accompanying motion changes based on resolution changes into Shimizu’s system because it would allow for higher adaptability of the system based on at least computational capabilities, runtime constraints, or even network bandwidth changes as taught by Wu.
	Therefore together Shimizu and Wu teach a method comprising:
	estimating, at a motion estimator engine of a processing system, a motion vector for each of a plurality of tiles of a first frame, each tile of the plurality of tiles comprising a plurality of pixels, sub-pixels, or fragments (See col. 1 and 2, li. 55-67 and 1-10, respectively, of Shimizu in view of col. 7, li. 51-62; also see FIG. 1 of Shimizu for processing system and col. 8 for more detailed information on the parts of a macroblock including its respective pixels, luminance block, blue difference block and red difference block); 

	rendering, at the rendering processor, the pixels of each tile of the first frame based on the logical pixel dimensions (See FIG. 1 and 2 of Shimizu in view of the above citation), comprising rendering the pixels of a logical pixel having dimensions greater than one pixel using a first value (See col. 10 and 11, li. 39-67 and 1-10, respectively, of Wu wherein a relative size of a pixel in one lower resolution frame would be greater than one pixel of a relative pixel in a higher resolution reference frame for motion vector data; it is noted by the examiner that the term “a first value” is left undefined in the claim thus leaving an incredible broad overall interpretation of the claim).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Shimizu because it would allow for higher adaptability of the system based on at least computational capabilities, runtime constraints, or even network bandwidth changes as taught by Wu.

In regards to claim 2, Shimizu teaches The method of claim 1, further comprising:
	identifying, at the rendering processor, objects in the first frame based on geometrical data provided by an application (See col. 1 and 2, li. 55-67 and 1-10, respectively, in view of at least col. 7, li. 51-62); and 


In regards to claim 9, Shimizu describes a system in which the motion processing of a current block is taken into consideration comprising taking its motion information retrieved via motion vector data including a magnitude and direction of movement as described in at least col. 1 and 2, li. 55-67 and 1-10. In a similar endeavor Wu describes as seen in at least col. 10 and 11, li. 39-67 and 1-10, respectively, that resolution between frames may change and thus in, for example, a lower resolution frame comparing to a higher resolution frame the dimension of a pixel would be larger [larger than one pixel size in the high resolution] and thus motion vector and other motion data would be changed, including the number of motion vectors, range of the intervals of pixel displacements, number of intervals, etc. may be varied. Thus, based on the variability of resolution of the image data, the respective resolution of pixel data would change as well. It would have been obvious to incorporate Wu’s teaching of variable resolution with accompanying motion changes based on resolution changes into Shimizu’s system because it would allow for higher adaptability of the system based on at least computational capabilities, runtime constraints, or even network bandwidth changes as taught by Wu.
	Therefore together Shimizu and Wu teach a method, comprising:
	identifying, at a rendering processor, objects in a first frame based on geometrical data provided by an application (See col. 1 and 2, li. 55-67 and 1-10, respectively, of Shimizu in view of at least col. 7, li. 51-62 of Shimizu); and
	adjusting a rendering resolution for each tile of a plurality of tiles of the first frame, wherein adjusting comprises assigning dimensions of logical pixels of each tile based on whether an object or portion of an object is present in each tile, wherein each tile of the plurality of tiles comprises a group of one or more pixels, sub-pixels, or fragments (See col. 1 and 2, li. 55-67 and 1-10, respectively, of Shimizu 
	rendering, at the rendering processor, the pixels of the first frame based on the dimensions of the logical pixels (See FIG. 1 and 2 in view of the above citation), comprising rendering the pixels of a logical pixel having dimensions greater than one pixel using a first value (See col. 10 and 11, li. 39-67 and 1-10, respectively, of Wu wherein a relative size of a pixel in one lower resolution frame would be greater than one pixel of a relative pixel in a higher resolution reference frame for motion vector data; it is noted by the examiner that the term “a first value” is left undefined in the claim thus leaving an incredible broad overall interpretation of the claim).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Shimizu because it would allow for higher adaptability of the system based on at least computational capabilities, runtime constraints, or even network bandwidth changes as taught by Wu.

In regards to claim 15, Shimizu describes a system in which the motion processing of a current block is taken into consideration comprising taking its motion information retrieved via motion vector data including a magnitude and direction of movement as described in at least col. 1 and 2, li. 55-67 and 1-10. In a similar endeavor Wu describes as seen in at least col. 10 and 11, li. 39-67 and 1-10, respectively, that resolution between frames may change and thus in, for example, a lower resolution 
	Therefore together Shimizu and Wu teach a device, comprising:
	a rendering processor configured to:
		adjust a rendering resolution for each tile of a plurality of tiles of a first frame by assigning dimensions of logical pixels of each tile based on whether an object or portion of an object is present in each tile, wherein each tile of the plurality of tiles comprises one or more pixels, sub-pixels, or fragments, dimensions of logical pixels of each tile (See col. 1 and 2, li. 55-67 and 1-10, respectively, in view of col. 7, li. 51-62 of Shimizu, this is taken in view of col. 10 and 11, li. 39-67 and 1-10, respectively, of Wu wherein the resolution of specific areas would be adjusted based on the difference in image resolution data, thus changing the number of motion vectors, range of intervals of pixel displacements and number of intervals; also see FIG. 1 of Shimizu for processing system and col. 8 for more detailed information on the parts of a macroblock including its respective pixels, luminance block, blue difference block and red difference block); and 
	render the pixels of each tile of the first frame based on the logical pixel dimensions by rendering the pixels of a logical pixel having dimensions greater than one pixel using a first value (See FIG. 1 and 2 in view of the above citation of Shimizu, thus is taken in view of col. 10 and 11, li. 39-67 and 1-10, respectively, of Wu wherein a relative size of a pixel in one lower resolution frame would be 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Shimizu because it would allow for higher adaptability of the system based on at least computational capabilities, runtime constraints, or even network bandwidth changes as taught by Wu.

Claims 3, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Xin et al. (“Xin”) (U.S. PG Publication No. 2008/0247465).

In regards to claim 3, Shimizu fails to teach the method of claim 1, wherein rendering comprises rendering the logical pixels of each tile based on a value of a geometrical center of each logical pixel.
	In a similar endeavor Xin teaches wherein rendering comprises rendering the logical pixels of each tile based on a value of a geometrical center of each logical pixel (See ¶0020; also see ¶0023-0026 for other geometrical center-oriented calculations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Xin into Shimizu because it allows for the representation of motion vector data of a block as its center portion as described in ¶0020, thus from which various other calculations and weights may be produced from.

In regards to claim 14, Shimizu fails to teach the method of claim 9, wherein rendering comprises rendering the logical pixels of each tile based on a value of a geometrical center of each logical pixel.
	In a similar endeavor Xin teaches wherein rendering comprises rendering the logical pixels of each tile based on a value of a geometrical center of each logical pixel (See ¶0020; alsp see ¶0023-0026 for other geometrical center-oriented calculations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Xin into Shimizu because it allows for the representation of motion vector data of a block as its center portion as described in ¶0020, thus from which various other calculations and weights may be produced from.

In regards to claim 20, Shimizu fails to teach the device of claim 15, wherein the rendering processor is further configured to render the logical pixels of each tile based on a value of a geometrical center of each logical pixel.
	In a similar endeavor Xin teaches wherein the rendering processor is further configured to render the logical pixels of each tile based on a value of a geometrical center of each logical pixel (See ¶0020; also see ¶0023-0026 for other geometrical center-oriented calculations).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Xin into Shimizu because it allows for the representation of motion vector data of a block as its center portion as described in ¶0020, thus from which various other calculations and weights may be produced from.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Schulze (U.S. PG Publication No. 2016/0150235).

In regards to claim 4, Shimizu fails to teach the method of claim 1, wherein assigning comprises assigning a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value.
	In a similar endeavor Schulze teaches wherein assigning comprises assigning a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value (See ¶0082 and 0083 in view of FIG. 9A and 9B wherein motion vector areas may move along a direction in magnitudes of varying ranges [thus providing thresholds]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schulz into Shimizu because it allows for specific area movement and calculation according to regions which may move different from other regions in the image as described in ¶0082-0083, for example differentiating between a foreground object and background data, thus improving video quality.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Lim et al. (“Lim”) (U.S. PG Publication No. 2019/0104312).

In regards to claim 5, Shimizu fails to teach the method of claim 1, wherein assigning comprises assigning a dimension of logical pixels that is smaller than one pixel along a direction of motion for a tile having a motion vector smaller than a threshold value.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Shimizu because it allows for determination of sub-pixel data even at pel unit sizes along with pel-magnitude motion vectors as described in ¶0134, thus improving coding accuracy.

Claims 6, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Yedidi et al. (“Yedidi”) (U.S. PG Publication No. 2014/0219354), in further view of Lim et al. (“Lim”) (U.S. PG Publication No. 2019/0104312).

In regards to claim 6, Shimizu fails to teach the method of claim 1, further comprising: estimating magnitudes of differences in pixel values for each corresponding tile of the first frame, a second frame and a third frame, the second frame immediately preceding the first frame in a sequence of rendered frames and the third frame immediately preceding the second frame in the sequence of rendered frames; and wherein assigning comprises assigning a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values.
	In a similar endeavor Yedidi teaches estimating magnitudes of differences in pixel values for each corresponding tile of the first frame, a second frame and a third frame, the second frame immediately preceding the first frame in a sequence of rendered frames and the third frame immediately preceding the second frame in the sequence of rendered frames (See ¶0073-0074 wherein the frames are reordered based on coding order, and various frames may have their motion information 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yedidi into Shimizu because it allows for proper video compression by taking advantage of same or similar values of data that are included in different locations in the bitstream which identify redundancy as described in at least ¶0023.
	In a similar endeavor Lim teaches wherein assigning comprises assigning a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values (See ¶0134).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Shimizu because it allows for determination of sub-pixel data even at pel unit sizes along with pel-magnitude motion vectors as described in ¶0134, thus improving coding accuracy.	

In regards to claim 12, Shimizu teaches the method of claim 10, wherein assigning comprises assigning a dimension of logical pixels that is smaller than one pixel along a direction of motion for a tile having a motion vector smaller than a threshold value.
	In a similar endeavor Lim teaches wherein assigning comprises assigning a dimension of logical pixels that is smaller than one pixel along a direction of motion for a tile having a motion vector smaller than a threshold value (See ¶0134).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Shimizu because it allows for determination of sub-pixel data even at pel unit sizes along with pel-magnitude motion vectors as described in ¶0134, thus improving coding accuracy.

In regards to claim 13, Shimizu fails to teach the method of claim 10, further comprising: estimating magnitudes of differences in pixel values for each corresponding tile of the first, second, and third frames; and wherein assigning comprises assigning a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values.
	In a similar endeavor Yedidi teaches estimating magnitudes of differences in pixel values for each corresponding tile of the first, second, and third frames (See ¶0073-0074 wherein the frames are reordered based on coding order, and various frames may have their motion information based directly on the immediately preceding frame in the sequence of coded frames, such as B frame 804).
	 It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yedidi into Shimizu because it allows for proper video compression by taking advantage of same or similar values of data that are included in different locations in the bitstream which identify redundancy as described in at least ¶0023.
	In a similar endeavor Lim teaches wherein assigning comprises assigning a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values (See ¶0134).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Shimizu because it allows for determination of sub-pixel data even at pel unit sizes along with pel-magnitude motion vectors as described in ¶0134, thus improving coding accuracy.

In regards to claim 18, Shimizu fails to teach the device of claim 16, wherein the rendering processor is further configured to assign a dimension of logical pixels that is smaller than one pixel along a direction of motion for a tile having a motion vector smaller than a threshold value.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lim into Shimizu because it allows for determination of sub-pixel data even at pel unit sizes along with pel-magnitude motion vectors as described in ¶0134, thus improving coding accuracy.

In regards to claim 19, Shimizu fails to teach the device of claim 16, wherein the motion estimator engine is further to: estimate magnitudes of differences in pixel values for each corresponding tile of the first, second, and third frames, wherein the rendering processor is further to assign a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values.
	In a similar endeavor Yedidi teaches estimate magnitudes of differences in pixel values for each corresponding tile of the first, second, and third frames (See ¶0073-0074 wherein the frames are reordered based on coding order, and various frames may have their motion information based directly on the immediately preceding frame in the sequence of coded frames, such as B frame 804).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yedidi into Shimizu because it allows for proper video compression by taking advantage of same or similar values of data that are included in different locations in the bitstream which identify redundancy as described in at least ¶0023.
	In a similar endeavor Lim teaches wherein the rendering processor is further to assign a dimension of logical pixels for each tile based on the magnitudes of differences in pixel values (See ¶0134).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Teng et al. (“Teng”) (U.S. PG Publication No. 2017/0347107).

In regards to claim 7, Shimizu fails to teach the method of claim 1, wherein assigning comprises assigning a dimension of logical pixels based on a presence of skin color within each tile.
	In a similar endeavor Teng teaches wherein assigning comprises assigning a dimension of logical pixels based on a presence of skin color within each tile (Given the broadest reasonable interpretation consistent with applicant’s specification wherein areas of an image with skin color are given smaller logical pixel dimensions, thus providing higher quality image data for the area and higher logical pixel count, similarly Teng teaches in ¶0014, 0049 and 0051 that areas with skin color are protected and require higher spatial texture complexity thus are given a high pixel count in order to enhance perceptual visual quality).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Teng into Shimizu because it provides enhanced perceptual visual quality as described in ¶0014 for areas with skin color.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Chien et al. (“Chien”) (U.S. PG Publication No. 2017/0094274).

In regards to claim 8, Shimizu fails to teach the method of claim 1, wherein the logical pixel dimensions are further based on a frame rate requirement for an application executing at a processing unit of the processing system.
	In a similar endeavor Chien teaches wherein the logical pixel dimensions are further based on a frame rate requirement for an application executing at a processing unit of the processing system (See ¶0119 in view of 0038 wherein size of coding units may be based on various parameters or requirements such as at least frame rate).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chien into Shimizu because it allows for adaptive processing based on encoder, decoder and image requirements.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Yedidi et al. (“Yedidi”) (U.S. PG Publication No. 2014/0219354), in further view of Lim et al. (“Lim”) (U.S. PG Publication No. 2019/0104312).

In regards to claim 10, Shimizu fails to teach the method of claim 9, further comprising: generating, at a motion estimator engine, a motion vector field comprising a motion vector for each tile of the first frame based on a comparison between corresponding tiles of a second frame immediately preceding the first frame in a sequence of rendered frames and a third frame immediately preceding the 
	In a similar endeavor Yedidi teaches generating, at a motion estimator engine, a motion vector field comprising a motion vector for each tile of the first frame based on a comparison between corresponding tiles of a second frame immediately preceding the first frame in a sequence of rendered frames and a third frame immediately preceding the second frame in the sequence of rendered frames; and assigning dimensions of logical pixels further based on at least one of a magnitude and direction of a motion vector for each tile (See ¶0073-0074 wherein the frames are reordered based on coding order, and various frames may have their motion information based directly on the immediately preceding frame in the sequence of coded frames, such as B frame 804).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yedidi into Shimizu because it allows for proper video compression by taking advantage of same or similar values of data that are included in different locations in the bitstream which identify redundancy as described in at least ¶0023.

In regards to claim 16, Shimizu teaches wherein the rendering processor is to assign dimensions of logical pixels of each tile further based on at least one of a magnitude and direction of the motion vector for each tile (See col. 1 and 2, li. 55-67 and 1-10, respectively, in view of at least col. 7, li. 51-62.
	Shimizu, however, fails to explicitly teach the device of claim 15, further comprising: a motion estimator engine configured to generate a motion vector field comprising a motion vector for each tile of the first frame, the motion vectors based on a comparison between corresponding tiles of a second frame immediately preceding the first frame in a sequence of rendered frames and a third frame immediately preceding the second frame in the sequence of rendered frames.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yedidi into Shimizu because it allows for proper video compression by taking advantage of same or similar values of data that are included in different locations in the bitstream which identify redundancy as described in at least ¶0023.	

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”) (U.S. Patent No. 6,512,537) in view of Wu et al. (“Wu”) (U.S. Patent No. 10,609,440) and Yedidi et al. (“Yedidi”) (U.S. PG Publication No. 2014/0219354), in further view of Lim et al. (“Lim”) (U.S. PG Publication No. 2019/0104312).

In regards to claim 11, Shimizu fails to teach the method of claim 10, wherein assigning comprises assigning a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value.
	In a similar endeavor Schulze teaches wherein assigning comprises assigning a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value (See ¶0082 and 0083 in view of FIG. 9A and 9B wherein motion vector areas may move along a direction in magnitudes of varying ranges [thus providing thresholds]).


In regards to claim 17, Shimizu fails to teach the device of claim 16, wherein the rendering processor is further configured to assign a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value.
	In a similar endeavor Schulze teaches wherein the rendering processor is further configured to assign a dimension of logical pixels that is larger than one pixel along a direction of motion for a tile having a motion vector larger than a threshold value (See ¶0082 and 0083 in view of FIG. 9A and 9B wherein motion vector areas may move along a direction in magnitudes of varying ranges [thus providing thresholds]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schulz into Shimizu because it allows for specific area movement and calculation according to regions which may move different from other regions in the image as described in ¶0082-0083, for example differentiating between a foreground object and background data, thus improving video quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483